 In the Matter of WALTERSTOVER,DOING BUSINESS UNDER THE TRADENAME AND:.STYLEOF STOVER BEDDING COMPANYandUPHOLSTERSCaseNo. C-569.-Decided September 25, 1939UpholsteredFurniture,Mattress,and Bedding Manufacturing Industry-Interference,Restraint,and Coercion:organizational meeting, interference with,employer's open and deliberate attendance as constituting;surveillance of unionmeeting ; making anti-union statements includingthreat toclose plant if em-ployees joinedunion-Discrimination:allegations of, sustained as to three dis-charges,not sustained as to fourdismissals-ReinstatementOrdered:ofemployees discriminatorily discharged-BackPay:awarded employees dis-criminatorily discharged;no deduction for payments received as and for Stateunemployment benefits because- not considered to be earnings.Mr. Newell N. Fowler,for the Board.Mr. Clarence Baird,of Salt Lake City, Utah, for the respondent.Mr. James A. Cobey,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon amended charges duly filed by Upholsters and Allied CraftsLocal No. 501,1 herein called the Union, the National Labor Rela-tions Board, herein called the Board, by the Regional Director forthe Twenty-second Region (Denver, Colorado), issued its' complaintdated March 23, 1938, against Walter Stover, an individual, doingbusiness under the trade name and style of Stover Bedding Company,Salt Lake City, Utah, herein called the respondent,' alleging that therespondent had engaged in and was engaging in unfair labor. prac-tices affecting commerce, within the meaning of Section 8 (1) and,(3)and Section 2 (0) and . (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act. 'A copy, of the complaint accom-1This is the correct designationof the Union.As used herein,"Union"also refers tothe union as it has beenotherwisedesignated in these proceedings,viz, "Upholsters AlliedCrafts Local Union No. ,501," "Upholsters. & Allied Crafts Local No.' 501,", and "Upholster-ers Allied Crafts Local Union No. 501."15 N. L. R. B., ' No: 66.635' 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDpanied by notice of hearing was duly served upon the respondentand upon the Union.In respect to the unfair labor practices the complaint allegedin substance that the respondent in November 1937 discharged nineof his employees, named in the complaint,2 -and thereafter- refusedto reinstate them, because they, and each of them, joined arid- assistedthe Union and engaged in concerted -activities with employees of therespondent for the purpose of collective bargaining and other mutualaid and protection, thereby discriminating in regard. to the hire andtenure of employment of these employees and discouraging member-ship in the Union; that prior to, during, and subsequent to November1937 the respondent urged, persuaded, and warned his employeesto refrain from participating by membership or otherwise in theactivities of the Union, and threatened his employees with dischargeand other reprisals if they became or remained members or partici-pated in the activities of the Union.; and that- by the'afore=meitionedand other acts the respondent interfered with,restrained,and coercedhis employees in the exercise of the rights guaranteed in Section 7of the Act.On April 4, 1938, the respondent filed his answer to the complaintdenying generally the material allegations thereof, but admitting thefact of the alleged discharges, and averring, among other things,that the said discharges were occasioned solely by lackof businessor by unsatisfactory service of the employees discharged.The answeralso averred that two of said employees 4 were reinstated by therespondent subsequent to their discharge.Pursuant to notice a hearing, wa.s held on April 7 and 8, 1938, atSalt'Lake City, Utah, before Thomas S. Wilson, the Trial Examinerduly designated by the Board.The Board and the respondent wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.At the beginning of the hearing the respondent moved that the pro-ceedings be dismissed for failure of the complaint to state a propercharge and for want of jurisdiction over the subject matter.Thesemotions were denied by the Trial Examiner. During the course of thehearing the respondent moved to dismiss for want of proof theallegations of the complaint with respect to two of the employeestherein named.4This motion was denied by the Trial Examiner2 The names of these employees are as follows:Elmer Barlow,Ralph Barlow, HenryClark,Steven Clements,Frank Colianna,Oris Gray,Bonnie Maxwell, Delbert Taufer, andMarvin Thomas.s The names of these employees are Henry Clark and Delbert Taufer.For the names of these employees,see footnote 3. WALTER STOVER637at the hearing, but was granted by him in the Intermediate Report,mentioned. below.At the close of the hearing the Board movedthat the complaint and the charges be amended to conform to theproof, and the respondent moved that the answer be similarlyamended.The Trial Examiner granted these motions.During thehearing the Trial Examiner made various rulings as to the admissi-bility of evidence.The Board has reviewed the above rulings of theTrial Examiner and finds that no prejudicial errors were committed.These rulings of the Trial Examiner are hereby affirmed.Thereafter, the Trial Examiner filed. with the Regional Directorhis Intermediate Report dated April 20, 1938, a copy of which was-duly served upon the respondent and upon the Union, finding thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1):and .,(3) and Section 2 (6) and (7) of the Act, and recommendingthat :the-respondent^ce'ase',and desist from his unfair labor practices,that he reinstate with back pay seven of the nine employees namedin the complaint; and that he take certain other action to remedythe situation brought about by the unfair labor practices found.Hedismissed the allegations of the complaint, as above stated, withrespect to the remaining two named employees.'On May 2, 1938,the respondent filed his Exceptions to the Intermediate Reporttogether with a request for oral argument before the Board uponthe Intermediate Report and the record.Pursuant to notice duly served upon the respondent and uponthe Union, a hearing for the purpose of oral argument was held onFebruary 16, 1939, before the Board in Washington, D. C.The re-spondent appeared, presented oral argument, and otherwise partici-pated inthe hearing.The respondent submitted to the Board abrief : in support of his position.The Board has considered theExceptions of the -respondent to the Intermediate Report, and inso far asthey are inconsistent with the findings, conclusions, andorderset forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OFFACTL THE BUSINESS OF THE RESPONDENTThe respondent is engaged in the manufacture, assembly, distri-bution, and sale of upholstered furniture, mattresses, bedding, andallied products.He owns and operates a manufacturing plant in5The names of these employeesare : ElmerBarlow,Ralph Barlow, Steven Clements,Frank Colianna, Oils Gray, Bonnie Maxwell, and MarvinThomas.For the names of these employees,see footnote 3. 638DECISIONS OF NATIONAL LABOR -RELATIONS BOARDSalt Lake City, Utah.This plant is one.of the largest of its kindin the- State of Utah and has an average monthly capacity of 125"living room suites" and .900. mattresses.Approximately 50 per-sons are employed there.The plant is served directly by the fol-lowing railroads : The Denver and Rio Grande Western, the UnionPacific, the Western Pacific, and the Southern -Pacific.During the year 1937 the. plant used in the course of manufacturesupplies and raw materials of an approximate cost of$240,000, over99 per cent of which were shipped to it from points outside theState of Utah, including pointsinMexico.During this same periodthe plant produced manufactured products having a total value ofabout $340,000, 15 per cent, or about $50,000, of which were shippedfrom the plant to points outside the State of Utah.II.THE,UNION.Upholsterers and Allied Crafts Local No. 501 is a labor organi-zation chartered by Upholsterers, Furniture, Carpet and LinoleumLayers' International Union of America, 'a national labor organ=ization affiliated with the American Federation of Labor.Upholster-ers and Allied Crafts Local No. 501- admits to membership produc-tioii;employees of the respondent.III.THE UNFAIRLABORPRACTICESA. Interference, restraint, and coercionIn the,early part of September 1937 the American Federation ofLabor began organizational activities among employees of the re-spondent's' plant and of other similar plants located in Salt LakeCity,Utah.Union organizers spoke with these employees aboutforming a labor organization, distributed union handbills to. them,and arranged for an initial organizational meeting to be held in theLabor Temple of that city. -The respondent soon learned of thismovement and determined to .be present at the mentioned meeting:He testified that he so decided in order"to see what was going onthere and if I can help them, and if they want to suggest anything."The meeting was held. - It was attended by employees from vari-ous bedding plants including seven of the respondent's employees.One Peterson, an organizer for the American Federation of Labor,and president of the Utah State Federation of Labor, presided.Asthe meeting began the respondent entered and his presence was ob-served.The chairman, Peterson, promptly requested the respondentto leave, pointing out the impropriety of an employer attending anorganizational meeting in which his 'employees were participating.The respondent replied that he, himself, had been a member of alabor organization and that he favored the American Federation WALTER STOVER639of Labor.He "then proceeded to address himself to the subject ofunion organization of his employees especially of his so-called "lowpaid. help." 7The respondent stated that his employeeswere freeto' join a union but that "if his low paid help could not bring hima profit he would lay off every low paid man in his plant."At thehearing the respondent testified that his statement in 'this respectwas that "the only thing I think unfair about a union is this, if aman cannot earn the amount what the union wage scale requires... it Would not do a man much good."We are satisfied, and find,that the respondent., by his statement, in substance and in effectthreatened his employees, particularly those receiving the lowerwages, with the possibility that their employment would be imper-iled if they joined a union.We are not impressed with the respond-ent's apparent contention that his statement was amere expressionof, opinion as to likely consequences should the employees throughunion representation make an unreasonable demand for increasedwages.There then existed no issue regarding a demand by anyunion for increased wages, let alone an unreasonable demand.Therespondent's statement was designed to discourage' his lower-paidemployees from forming and joining a union. Considered 'in thelight of the respondent's superior' economic position, his threat ofpossible loss of employment in the event of unionization, made atthe very time when his employees had- assembled with other em-ployees to form a union, showed unmistakable hostility to such self-organization.By expressing such hostility and threat, the respond-ent interfered with, restrained, and coerced his employees in the-exercise of, rights guaranteed' under the Act.8We also, view as violative of the Act the uninvited attendance ofthe- respondent at the afore-mentioned organizational meeting whichthe respondent knew had as its purpose the formation of the Unionand Would be participated in by his employees.We are not satisfiedwith the respondent's explanation that he went there out of curiosityand with a desire to "help" his employees and gather suggestions.'The "low paid help"were workers compensated at lower rates than other employeesbecause of their comparative inexperience.8Matter of Knoxville Publishing CompanyandAmericanNewspaper Guild,TheKnox-villeNewspaper Guild,12 N. L.R. B. 1209,1212-17;Matterof Harry SchwartzYarn Co.,Inc.andTextileWorkers Organizing Committee,12 N. L.R. B. 1139,1146-51;Matter ofNebelKnitting Company, Inc.andAmerican Federation of Hosiery Workers,6 N. L. R. B.284, 286, 288-9,293, order enforcedNationalLaborRelations Board v. Nebel KnittingCompany,Inc.,103 F. (2d) 594,595 (C. C. A. 4th) ;National Labor Relations Board v.American Manufacturing Company and Nu-Art Employees,Inc.,106 F.(2d) 61(C. C. A.2nd);National Labor Relations Boardv. ArthurJ. Colten andAbeJ. Colman, Co-Partnersdoingbusiness as Kiddie Kover Manufacturing Company,105F. (2d) 179, 181 (C. C. A.6th) ;Virginia Ferry Corporation v. National Labor Relations Board,101 F.(2d) 103,104-6(C. C. A. 4th) ;National Labor Relations Board v. A. S. Abell Company,97 F. (2d)951, 955-6 (C. C. A.4th) ; cf.Virginian Ry. Co. v. System Federation No. 40,etc., 84 F.(2d) 641,643-4 (C. C. A. 4th),300 U. S. 515, 544. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARD .His very presence at such a meeting, necessarily would have the effectof interfering with, restraining,. and coercing his employees ii[the`ent thereof; we are convinced, in view of the attitude which therespondent expressed toward the Union, and we find, that the re-spondent visited, themeeting deliberately to obtain informationconcerning the activity of the respondent's employees in connectionwith the formation of the Union. In this his action likewise con-travened the Act.That the respondent's action was open does notdetract from its essential illegality."Following the'meeting the Union was organized and throughoutSeptember and October solicited members among employees of therespondent and of other local bedding manufacturers.The younger"low paid help" at the plant, particularly those in the upholsterydepartment, joined the Union and became very active in the :cam-,,paign to organize their fellow workers. In these months manymeetings of the Union, attended by employees of the respondent,were held.The record plainly shows that the respondent during this periodnot only was fully aware of the existence of the Union and its activityamong his employees but took active steps to combat it. In Octoberthe respondent instructed one of the employees in the upholsterydepartment to attend a union meeting in order to observe "what wasgoing on and who was attending."We repeatedly have held thisform of espionage to be violative of the Act 10 The respondent. madestatements from time to time to various employees calculated to revealhis opposition and hostility to their joining the Union.He toldthem, among other things, that he did not think the Union shouldcome in and tell him how to run his plant,11 that the employees were0Matter of Viking Pump CompanyandLodge1683,AmalgamatedAssociationof Iron,Steeland Tin Workers of North America, through the SteelWorkers OrganizingCommit-tee affiliated aoith the Congress of Industrial Organizations(formerly Committee for Indus-trialOrganization),13 N. L. R. B. 576;Matter of Washington,Virginiaand Maryland.Coach Company,a.CorporationandAmalgamated Associationof Street, ElectricRailwayand Motor Coach Employeesof America,Local DivisionNo.10,9, et at., 1 N.L.R. B. 709-773, 781; 301U. S. 142 ;Matter of ' BrashearFreight Lines,Inc.andInternational Associ-ation of Machinists,DistrictNo. 9, affiliatedwith the AmericanFederation of Labor,13 N. L.It.B. 191.10Matter of Planters Manufacturing Company, Inc.andUnited Veneer Box and BarrelWorkers Union,C. I.0., 10 N. L. R.B. 735,746; order enforcedPlanters ManufacturingCompaviy, Inc. v. National LaborRelationsBoard,105 F. (2d) 750 (C. C. A. 4th);MattesofMillfayManufacturing Company, Inc.andAmerican Federation of Hosiery Workers,Branch 40,2 N.L.It.B. 919, 921-922,order enforcedNational Labor Relations Board v.Millfay Manufacturing Company, Inc.,97 F. (2d)1009 (C. C. A. 2nd).u Cf.Matter of The Stolle CorporationandMetal Polishers,Buffers. Platers and Help-ers InternationalUnion,13 N.L. It. B. 370;Matterof TheWeber Dental ManufacturingCompany and The United Electrical and Radioworkers of America,10 N. L. It.B. 1439,1443, 1444. WALTER STOVER641just wasting their money in paying dues to the Union,12 that if theemployees in the upholstery department joined the Union that de-partment would be closed,'that those employees who joined theUnion and obtained a. rise in wages would be required to increaseproportionally their production, i. e., . would have to "make theirwages back," 14 that if the employees joined the Union he'would beunable to pay union wages and the plant would shut down.'5Asstated above in connection with the statement made by the respondentthis character to employees, in view of the employers' economic posi-tion.. and power, are intimidatory and coercive.We have no doubtthat these statements by the respondent were intended to and neces-sarily did intimidate the employees in their organizational activity.Although the respondent on occasion disclaimed any objection tounion affiliation, such expressions did not avoid the clear intent andimport of the statements made."'We find that the respondent by attending deliberately, as aforesaid,and without invitation the above-mentioned organizational meetingparticipated in by his employees, by-instructing an employee to attendand spy upon a union meeting of his employees, and by making anti-union statements and threats to employees, interfered with, restrained,and coerced his employees in the exercise of the rights guaranteed bySection 7 of the Act.B. The discriminatory discharges of Ralph and Elnwr Barlow, andof Thomas, and the allegedly discriminatory dismissals of Clem-ents,Maxwell, Gray, and ColiannaDespite the opposition of the respondent the Union by November1937 succeeded in enrolling as members a substantial number of theplant employees.A union "negotiating committee" was set up toprepare a proposed collective contract covering wages and otherworking conditions of production workers employed in. beddingplants and factories located in Salt Lake City, and to negotiate themaking of such a contract in behalf of the Union with the employers"Cf.Matterof Mexia Textile MillsandTextileWorkers OrganizingCommittee,11.N. L.R. B. 1167, 1170;Matter of Acme AirApplianceCompany, Inc.andLocalNo. 122$of theUnited Electrical Radio d MachineWorkers of America, C. 1.0., 10. N. L. R. B. 1385, 1390:Matter of Mock-Judson-Poehringer Company of NorthCarolina,IncorporatedandAmeri-canFederation of hosiery Workers, NorthCarolina District,8 N. L. R. B. 133, 139.]ACf.Matter of Jackson Daily 'News, Inc.andJackson PrintingPressmen andAssistantsUnion, No. 2.15,9 N. L. R. B. 120, 124, 125.To the younger inexperienced employees this was tantamount to a threat of discharge:isCf.Ilamilton-BrownShoe Company v. National Labor RelationsBoard,104 F. (2d)49. 53 (C. C. A. 8th) ;National Labor RelationsBoard v.Christian A. Land, et al.,T03F. (2d) 815, 818 (C. C. A. 8th);'NationalLabor RelationsBoard v. Nebel Knitting Com-pany,Inc., 103 F.: (2d) 594,' 595 (C.'"C. A. 4th).11 See cases cited in footnote 8. (342DECISIONSOF NATIONALLABOR,RELATIONS BOARDof these workers. 'Peterson, the union organizer, was authorized bythe Union to submit the proposed contract to the respondent and toopen. collective bargaining negotiations with him.In November 1937 the respondent terminated the employment ofnine employees'17 all of whom were then members of the Union. Therespondent : contends that certain of these employees is were dis-charged because their services were unsatisfactory, and that all weredismissed, i. e. either discharged or laid off, "primarily because ofbusiness conditions-"'The evidence shows that beginning in October1937 and continuing throughout November sales of the respondent'sfinished products suffered a marked decline in volume.However, itdoes not necessarily follow that the afore-mentioned dismissals, or anyof them, were occasioned thereby, "primarily" or otherwise.2OThequestion remains whether the termination of the employment of thesepersons was in whole or in part caused by their union affiliation andactivity.Ralph. Barlowwas discharged on November 3, 1937, the first ofthe employees to be dismissed by the respondent.At the time. ofhis discharge Barlow worked as a "clean-up man," sweeping andcleaning the premises in the upholstering department of 'the plantand, doing various odd jobs.He was an active member of the Union.He joined. in the beginning of October,. regularly attended unionmeetings, and was elected a member of the negotiating committee;We are satisfied, and find, that the respondent prior to November3 learned of Barlow's union affiliation and activities.Among_ otherthings the foreman of the upholstering department and Barlow'simmediate superior admitted at the hearing that' he knew of Bar-low's union membership and of his position on the negotiating com-mittee.It-is shown that" this foreman attended at least one of theunion meetings held in October and there had observed Barlow.On November 2, the day preceding the discharge, the Union;acting through Peterson, submitted to the respondent as a basis forcollective -bargaining the proposed collective contract which thenegotiating committee had drafted.Also on' November 2, one of the respondent's customers whileengaged in purchasing furniture in the upholstery department ban-17 The names of these employees are set forth in footnote 2.isThe names.of these employees are Ralph Barlow, Elmer Barlow, Frank Colianna, OrisGray, and Bonnie Maxwell.19With respect to two of these employees,Henry Clark and Delbert Taufer,the allega-tions of the complaint regarding their discriminatory discharges were dismissed by theTrial Examiner,as above mentioned,on motion of the respondent,and this ruling we haveaffirmed.20 SeeMatter of Servel, Inc.andUnited Electrical,Radio and Machine Workers of Amer.Ica, Local No.. 1002,11.N. L. R. B.1295, 1319,at seq.; Matter of Commonwealth TelephoneCocnpanyandTheodore R. Siplon, Walter F. Seidler and International Brotherhood ofllectricalWorkers,13 N. L. R. B. 317. WALTER STOVER643tered the respondent about the Union and Barlow's position in it.The customer said to the respondent, "When you close down,I- guessI -will not be able to buy any furniture."This statement had refer-ence to a possible shut-down of the plant in the event of a strike bythe Union.The customer adverted to Barlow, whom he named,saying that he had heard that Barlow was the "elected general man-ager" of the Union.The respondent replied -in effect that the Unionwould never organize. his plant.The customeralsojestedwithBarlow, in the presence o£. several employees and the respondent,stating that he had read in the newspaper of Barlow's election as"general manager" of the Union.On the following day, a regular pay day at the plant, the respond-ent informed Barlow, upon giving him his earnings, that he wasunable to pay Barlow an increased wage and, accordingly, thatBarlow should spend the ensuing week in seeking other employment.About a week previously Barlow had asked and been promised arise in his wages.The respondent said that if Barlow- failed toobtain work elsewhere, he, the respondent, would see what couldbe clone about it.Barlow was unsuccessful and within a few daysasked the respondent to be reinstated.The respondent refused,stating that Barlow should try further to obtain other tmployment.On a succeeding Sunday 21 Barlow visited the respondent at hishome, again to request reinstatement.The respondent refused andreferred to the appearance of his name in a local newspaper in con-nection with the Union, saying, "My nameis inthe paper - every-where; they, -[the Union] have got ,my name in the paper andeverything."Barlow replied that he did not know about the news-paperitem.The respondent then said that he would lay off somethey "will find that it is hard to find a job also"; that the employees"had brought this on themselves." Either during this or thepreviousdiscussion above-mentioned, the respondent stated that hecould not reemploy Barlowbecausehe, the respondent, "had beenlosingmoney allsummer."At the hearing .'Various allegedreasons. for the discharge wereofferedin 'support-of the respondent'spositionthat thedismissal wasnot induced by discriminatorycauses.It was contended that Barlowidled and read a newspaper at work and took his luncheon before,the proper time therefor.Further, the respondent claimed that he,Barlow,performed- his job unsatisfactorily,requested increases inhis wages, spent too many hours at "overtime"; work, and that busi=21This appears to have been November 14, 1937:,0 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDness conditions were poor. 2-2We do not believe that these allegedreasons, or any of them, were operative factors in Barlow's dis-charge.Barlow's alleged idling and reading of the newspaper andhis alleged eating of luncheons at an improper time impress us asmere makeweights in an argument and not as real explanations ofasserted matters were called to Barlow's attention and that he failedor refused to make amends.He received no complaints from, hisforeman nor, for that matter, did his foreman ever recommend hisdischarge.The only explanation for'the dismissal, 'apart from thereference to the Union given by the respondent to Barlow at thetimes Barlow sought reinstatement, was that his business had beenunprofitable.It is true that performance of Barlow's work, judged by ordinarywork standards, was not very efficient, that he requested increasesin an admittedly low wage paid him, and that he worked an amountof overtime.The evidence shows that in January 1936, some 3days after first beginning work at the plant, Barlow caught hishand in one of the machines and sustained a severe injury result-ing in a disability to the hand. In February 1937 the respondentreemployed him as a "clean-tip man" at a. wage of $10 a week. Be-cause of his handicap Barlow was slow and in certain respectsinefficient in performing his duties.However, it is clear that therespondent was fully aware of this fact during the 8 months Barlowworked in this capacity, and had accepted it as an incident in theoperation of his business.He told Barlow's brother,. that becauseBarlow became disabled in the course of the respondent's businessBarlow would have a job as long as that business continued.Henever asked Barlow to "work quicker or anything else, because I,felt like that it was bad, he could get no job somewhere else, andprobably didn't hurt my pocketbook so much that I could [not]-afford him the $10." Likewise, he took into consideration Barlow'shandicap in determining the amount of compensation paid:.him. -Therespondent testified that he realized that "it is hard to get along on $10,but he certainly wasn't worth any more money."With respect to therequests made by Barlow for an increase in his wages, the respondentgranted one increase about April 1937, as above mentioned, andpromised another in the week preceding the discharge.While therespondent apparently felt- that he could not "afford" to increaseBarlow's wages substantially, and in that connection once suggested22 In respect to the relation of business conditions to the discharge, the respondent testi-fled,". . . my business was so bad I couldn't employ him any more, because my recordsshow I made last year not any profit whatsoever on the business except 5 per cent on myinvestment, and my salary." WALTER STOVER645to Barlow's brother that Barlow might be able to do better at otheremployment, there was no real conflict or dispute over the matterand certainly none as to have warranted the discharge.Nor do wedeem Barlow's working overtime, for which he was given additionalcompensation, of any importance.The respondent testified "Hejust to make more money, for which I didn't object, because $10isn'tmuch money."Had he considered this objectionable, the re.-sp6hdeiit easily could have put an end to it.We are not persuaded that the decline which occurred in therespondent's business in November explains the termination of Bar-low's employment.The work which Barlow performed did notcease with the slowing down of production.At the time of thehearing it was being done by an employee, one Fiel, hired afterNovember 3.As set forth above the respondent, because of thecircumstances under which Barlow's disability occurred, previouslyexpressed an intent to make available to Barlow continuous and per-manent employment so long as he needed it.We are satisfied, and we find, that the respondent discharged Bar-low' because of his union leadership and activity.Any resolutionwhich the respondent entertained to continue Barlow in his employment was destroyed upon Barlow's becoming prominently iden-tified with the Union. On the day preceding the discharge the Unionsubmitted to the respondent its proposed collective contract and;thereby.. confronted the respondent with the necessity of decidingwhether he would continue to oppose the Union as he had in' thepast, or would accept and deal with it.We are satisfied that therespondent determined to pursue further his course of opposition,and, accordingly, proceeded at once to carry out the threat, bothimplicit and express, in his many anti-union statements, above found.The incident concerning the bantering- and jesting by the respond-ent's customer on November 2 is of importance not merely because-it occasioned at that time a definite expression of hostility to the:Union by the respondent, but because it explains the selection ofRalph Barlow as the first union member to be discriminatorily dip-.missed..The customer's comments marked Barlow as an importantunion member.We find that the respondent discharged Ralph Barlow on Novemher ^3, 1937, because lie joined and assisted the Union and engagedin concerted activities with' other employees of the. respondent for-the purpose of collective bargaining and other mutual aid and pro-tection, thereby discriminating in regard to the hire and tenure ofemployment of said employee and discouraging membership in a-labor organization; that by such act the respondent has interfered:199549-39-vol. 15-42 '646DECISIONSOF NATIONAL LABORRELATIONS BOARDwith, restrained, and coerced his employees in the exercise of:r-ightsguaranteed by Section 7 of the Act.At the time of the discharge Barlow earned on an average $65 amonth.This consisted of his weekly salary of $10.50 and additionalcompensation for overtime work., Since his discharge he has earned$5 at other employment.He also has received certain sums of moneyasunemployment insurance benefits paid him by the IndustrialCommission of the State of Utah.Elmer Barlow23was discharged by the respondent on November17, 1937.He worked in the upholstery department of the plant per-forming such tasks as bringing tow and felt to the upholsterers,attaching legs to furniture, and delivering furniture by truck tocustomers.He joined the Union in the middle of October andattended union meetings.On November 15 the respondent informed Barlow during thecourse of work that he proposed to lay off a few employees the -fol-lowing pay day, November 17. Later in the day Barlow inquiredof the respondent whether the lay-off would affect him.Upon' beingtold that he would be among those dismissed, Barlow asked the reasontherefor.The respondent gave no direct response, saying merely,"It is not because you belong to the union because I don't knowwhether you. do or not . . . I have no kick about your work.Youare one of the best workers I have." Barlow then protested that"there must be a reason."The respondent answered, "Well, I thinkit is better this way" and walked away.On November 17, as Barlowwas given his pay, the respondent stated to him that in the" eventhe was unsuccessful in securing employment elsewhere the respondentprobably could give him work 1 day a week cleaning up the plant.At the hearing the respondent denied having knowledge prior toNovember 17 of Elmer Barlow's union affiliation. The evidenceamply shows that the general plant foreman, George Stover, whorecommended to the respondent the termination of Barlow's employ-ment, was aware of Barlow's membership in the Union.His testi-mony indicates that he was informed of the activities of the Union.He stated at the hearing that he had "always figured Elmer [Barlow]was more" a leader of the Union than his brother, Ralph.We haveno doubt that this information and appraisal of Barlow's unionactivitywas communicated by George Stover to the respondentbefore November 17.George Stover was the respondent's brother,his right-hand man at the plant, and his confidant.Of course, ifGeorge Stover in recommending Elmer Barlow's dismissal, did sobecause of anti-union reasons, and the respondent acted thereon, suchElmer Barlow is a brother of Ralph Barlow, whose case is discussed above. WALTER STOVER647dismissal would be in violation of the Act since Stover was in asupervisoryposition.George Stover was interrogated directlyconcerning the reason for Elmer Barlow's discharge, as follows'Q.Do you know why Elmer Barlow was discharged inNovember 1937?,A. Elmer Barlow, I think was one of the first men there thatwas' dissatisfied.- -He had a family.He wanted to do better,to improve himself and do his work, but he didn't know enoughto do that.And he started agitating.And before we knew itthey had union advertisements [handbills].Q. Tell us about Elmer Barlow.Anything more?'A. Elmer Barlow, he started working in there in the uphol-stery department, and it was them kids that went up there andjoined the Union and made the trouble.We entertain no doubt, in view of the foregoing and the entirerecord, that the respondent terminated the employment of ElmerBarlow because of his union membership and activity.The dismissalwas part of the respondent's campaign to defeat unionization of hisplant through the device of getting rid of the more important union,adherents.We do not believe that the variousreasonshere urgedas causes of the dismissal are the actual explanation of the termina-tion of Barlow's employment. It is noteworthy that at the timeBarlow asked the respondent for an explanation, as above, mentioned,none of these reasons was forthcoming. In fact, the respondent theninsisted that some of them were not the reason.We are satisfiedthat Barlow was a competent worker, as the respondent then de-clared, and was not indifferent toward his work or otherwiseunsatis-factory in his services, as the respondent now urges.His fellowemployees and foreman testified that Barlow performed his workefficiently.He received two increases in his wages, the second about3 weeks before his - dismissal.At - that time the respondent toldhim, "I wish I could give you twice that much, because youare wellworth it to me, but at this time I could not give you any more thanthat. _ The other boys might hear of it.But I will give you anothergood raise before Christmas."Nor do we consider the decline in the respondent's business as ofrelevance in the case of Elmer Barlow's dismissal.Three employeesin the upholstery department junior to Barlow in point ofservicewere retained at the time he wasdismissed.While therespondent-does, not claim that seniority was observed in terminatingBarlow'semployment, the failure to follow such a practiceis an importantcircumstance.This is especially true where, as here, it is contendedin connection with other allegedly discriminatory dismissals that 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch dismissals were attributable solely to unavailable work and were-governed by seniority principles.Moreover, the record does not ex-plain why at the time of the hearing, when the respondent's business.was ina much poorer state than it had been on November 17, 1937,.the respondent still employed thesame numberof persons in theupholstery department as he did prior to that date.While some reference is made in the recordtoElmer Barlow's-dismissal as a "lay off," we believe thatBarlow in "fact was dis-charged.24We find that the respondent discharged Elmer Barlowon November 17, 1937, because he joined and assisted the Union andengaged in concerted activities with other employees of the respondentfor the purpose of collective bargaining and other mutual aid andprotection, thereby discriminating in regard to the hire and tenure,of employment of said employee and discouraging membership ina labor organization; that by such act the respondent interferedwith, restrained, and coerced his employees in the exercise of rightsguaranteed by Section 7 of the Act.At the time of his discharge Elmer Barlow wasearning $90 on:an average each monthas .wages 25and for overtime work.He hasearned since his discharge between $75 and $100 workingas a sales-man on a commission basis, and has received additional sums ofmoney by way of unemployment benefits from the Industrial Com-mission of the State of Utah.He desires to be reinstated.Marvin Thomaswas discharged by the respondent .likewise onNovember 17, 1937.He had been employed as a night watchmanand had done some work cleaning, and. sweeping.. the. plant andcutting up old mattresses.Thomas joined the Unionin late Septem-ber or the early part of October.We are satisfied that the respondentwas aware of Thomas' membership and activity in the Union.Among other things, Thomas had attended the afore-mentioned or-ganizational meeting, where he was observed by the respondent.Therespondent testified that on various occasions the employees wouldhave "secret" discussions at the plant which they would stop whenthe respondent appeared, that Thomas participated in some of thesediscussions, and that the respondent "had a goodguesswhat wasgoing on." It is clear that the respondent consideredthese discussionsas involving union problems and organization.On the morning of November 17, as he completed his work, Thomaswas told by the respondent that he would not be needed any longer..24 The issue whether Barlow was laid off or discharged is immaterial since in eitherevent the termination of his employment on November 17, 1937, constituteda discrimina-tion as to hire and tenure of employment, within the meaning of the Act.Matter ofCommonwealth Telephone CompanyandTheodore R. Siplon,Walter F. Seidler and Inter-nationalBrotherhood of Electrical Workers,13 N. L. R. B. 317.25His wages were$18 per week. WALTER STOVER649Later in the day Thomas asked the respondent why he had been.discha;rged, and'stated that he thought his work. had been satisfactory.'The respondent replied that Thomas' work had been satisfactory andthen remarked that "some people seemed to think they could run[the respondent's] business, . . . [that the respondent] hadenough money so lie could quit business and live like he wanted to therest of his life."The respondent stated that business conditions werepoor and that if Thomas found himself unable to find work the re-:spondent would reemploy him.Thomas ,requested and was given aletter of recommendation.Thereafter, Thomas sought through hislandlord to be reinstated, but the respondent denied his application.The respondent contends that Thomas' discharge was occasionedby poor business conditions. It is asserted that lack of work madeitnecessary for the respondent to demote to the position of nightwatchman an employee who formerly held that position, one Dixon,and to dismiss Thomas. The record does not support this contention.Thomas worked from 10 p. in. to 8 a. in.While it is true that follow-ing Thomas' discharge the task of cleaning the plant which Thomashad performed was done by Dixon and Fiel, Dixon did not performThomas' duties as night watchman. For this work the respondent,within a week after Thomas' dismissal, employed one Nielsen, aformer employee, to keep watch over the plant through the night.Dixon completed his cleaning at 10 p. m. It is not shown whetherDixon did any work besides this.We have no doubt that Thomas' discharge, like that of Ralph andElmer Barlow, was motivated by the union affiliation and activityof the employee.The respondent was not concerned with removingThomas simply to make work available to another employee havinggreater seniority.The employment of. Nielsen as night watchman andthe division,-of-the':cle ining4work between. Dixoli and Fiel 16.. show-that... .the respondent's prime interest was to get rid of Thomas, and thatthe filling of the vacancy thereby created was a matter of incidentaladjustment.The respondent knew from the outset of Thomas' inter-est in the Union.He noted Thomas' participation in the "secret"discussions.His remark to Thomas at the time of the discharge that."some people seemed to think they could run his business" had refer-ence, we are satisfied, to the organization of the plant by the Unionand to the desire of the Union for a collective contract with therespondent.The respondent's statement, above quoted, to Thomas onNovember 17 shows clearly the anti-union character of the dismissal.His promise to reemploy Thomas if Thomas could not obtain otherwork, like the promise made to Ralph Barlow, was not in good faith." F1el also:was a new employee: , 650DECISIONSOF NATIONAL LABOR "RELATIONS BOARDWe find that the respondent discharged Marvin Thomas on No-vember 17, 1937, because he joined and assisted the Union and engagedin concerted activities with other employees of the respondent forthe purpose of collective bargaining and other mutual aid and pro-tection, thereby discriminating in regard to hire and tenure ofemployment of said employee and discouraging membership in theUnion; that by said act the respondent interfered with, restrained-,and coerced his 'employees in the exercise of the rights guaranteedby Section 7 of the Act.Thomas was earning $17 a week at the time of his discharge.Since that date he has received $150 from the United States WorksProgress Administration for services performed upon work-reliefprojects.Bonnie Maxwell, Steven Clements, One Gray,andFrank Colianna,were discharged or laid off by the respondent, Maxwell on November15, and the other three on November 17, 1937.While the circum-stance that these employees were all union members and that theirdischarges occurred in the same period when other employees of therespondent were discriminatorily dismissed arouses a suspicion thatthe termination of their employment likewise was attributable toanti-union causes, we do not conclude on the evidence presented thatsuch was the case.We heretofore have adverted to the decline inthe respondent's business which occurred in November. It is shownthat Clements, Gray, and Colianna, because of their low senioritywere logical persons to be laid off in such an eventuality.Maxwell'stion of her discharge.We find that the respondent engaged in no unfair labor practiceswith respect to said persons, as alleged in the complaint.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re=spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead the labor disputes burdening and obstructingcommerce and the free flow of commerce.27V. THE REMEDYIt is essential to an effectuation of the purposes and policies of theAct that therespondent be ordered to cease and desist from certainunfair labor practicesin whichwe have found him to have engaged,mSeeNational Labor Relations Board V. Fainblatt et al.,59 S. Ct. 669,and cases therecited. WALTER STOVER651and, -in aid of such order and as a means of removing and avoiding.the consequences of such practices, that the respondent be ordered to,take certain action more particularly described below.We have found that the respondent interfered with, restrained,.and- coerced- his employees in the exercise of the. rights secured themby the Act.We also have found that the respondent discrimina-torily terminated the employment of Ralph Barlow, Elmer Barlow,,and Marvin Thomas.Accordingly, we shall order the respondentto cease and desist from such practices.Moreover, to effectuate thepurposes and policy of the Act, we shall require the respondent to,offer said employees immediate and full reinstatement to their former-or substantially equivalent positions with the -respondent, withoutprejudice to their seniority and other rights and privileges and tomake them whole for any loss of pay they have suffered by reason of'the respondent's discriminatory termination of their employmentas aforesaid, by payment to each of them of a sum of money equalto that which he normally would have earned as wages from the date-of the illegal termination of his employment to the date of. the offer-of reinstatement, less his net earnings 25 during such period. Incomputing the amount of back pay owing to Ralph Barlow andElmer Barlow, respectively, under the Order below, there shall be.included in such amount the equivalent of What such employee wouldhave earned on, an average for "overtime work" had he not beenunlawfully discharged.Upon the basis of the foregoing findings of fact and upon the-entire record in the case, the Board makes the following :CONCLusIONs OF LAW1.Upholsterers and Allied Crafts Local No. 501is a labor organization, within the meaning of Section 2 (5) of the Act.. -2.By discriminating in regard to the hire and tenure of employ-ment ofRalph Barlow, Elmer Barlow, and Marvin Thomas, therebydiscouraging membership in Upholsterers and Allied Crafts Local21 By "net earnings"Ismeant earnings less expenses,such as for transportation,room,and board,incurred by an employee in connectionwith'obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawful'discharge and the consequent necessity of his seeking employment elsewhere.SeeMatter-of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica,Lumber and Sawmill Workers,Local No.2590,8 N. L. R.B. 440, 49-7-8.Paymentsreceived by the employee as and for unemployment benefits from the Industrial Commis--sion of the State of Utah are not to be considered as earnings and hence are not deducti-ble.Cf.-Matter of Oil Well Manufacturing CorporationandEmployees Mutual Beneflt`Association,14 N. L. R. B. 1114, footnote 9.Monies received for work performed upon,Federal,State, county,municipal, or other work-relief projects are not considered as earn-ings, but, as provided below in the Order, shall be deducted from the sum due the em-ployee, and the amount thereof shall be paid over to the appropriate fiscal agency of the.Federal,State, county,municipal,or other government or governments"which supplied the-funds for said work-relief projects. 652DEO[SIONS Or, NATIONAL LABOR RELATIONS BOARDNo...501, the ,respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing his employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1)' of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.By dismissing Steven Clements, Frank Coliaiina, Oris Gray, andBonnie Maxwell, the respondent has not engaged in any unfair laborpractices, as alleged in the complaint.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that WalterStover, doing business under the trade name and style of StoverBedding Company, Salt Lake City, Utah, and his agents, successors,and assigns shall:1.Cease and desist from :(a)Discouraging membership in Upholsterers and Allied CraftsLocal No. 501, or any other labor organization of his employees, bydiscriminating in .regard to hire or tenure of employment or anyterm or condition of employment;(b) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities, for the purposes of collective bargaining or other..mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Ralph Barlow, Elmer Barlow, and Marvin Thomas,and each of them, immediate and full reinstatement to their formeror to substantially equivalent positions, without prejudice to theirseniority and other rights and privileges; and make them whole forany loss of pay they have suffered by reason of their respective dis-charges by payment to each of them of a sum of money equal to theamount he normally would have earned as wages from the date ofhis discharge, viz, Ralph Barlow on November 3, 1937, and ElmerBarlow and Marvin Thomas on November 17, 1937, to the date ofthe offer of reinstatement, less his net earnings 29 during that period,29 See footnote 28 as to the meaning of "net earnings." WALTER STOVER653deducting, however, from the amount otherwise due to each of saidemployees,monies received by him during said period for workperformed upon Federal, State, county, municipal, or other work-relief..projects, and. pay over the amounts so deducted to the appro-priate.fiscal agency of the Federal, State, county, municipal, or, othergovernment or governments which supplied the. funds for said work-relief projects;(b)Post immediately in conspicuous places throughout his plantand keep posted for a period of at least sixty (60) consecutive daysfrom the date of posting, notices stating that the respondent willcease anddesist in the manner set forth in 1 (a) and (b") and thathe will take the affirmative action set forth in 2 (a) of this Order;(c)Notify the Regional Director for the Twenty-second Regionin writing within ten (10) days from the date of this Order whatstepshe has taken to comply herewith.AND ITIS FURTHER ORDERED-that`the complaint, in so far as it allegesthat the respondent engaged in unfair labor practices with respect toSteven Clements, Frank Colianna, Oris Gray, and Bonnie Maxwell,be, and thesame hereby is, dismissed.Mn.WILLIAMM.LEISERSONtook no part in the consideration ofthe above Decisionand Order.